ORDER

PER CURIAM.
Pike County Memorial Hospital appeals the judgment of the Pike County Circuit Court that dismissed the Hospital’s petition for review of a decision by the State Board of Mediation. The Board certified the collective bargaining unit proposed by the International Association of Firefighters as an appropriate unit under section 105.500(1) RSMo 2000. The Hospital argues that the Board’s decision was not supported by substantial evidence, was arbitrary and capricious, was an abuse of discretion and misapplied the law.
We have reviewed the parties’ briefs and the record on appeal and find the claims of error to be without merit. The Board’s findings are supported by competent and substantial evidence on the whole record; its decision is not arbitrary, capricious, unreasonable, an abuse of discretion, or unauthorized by law; it did not misapply the law to the facts; and its action does not violate any of the additional grounds enumerated in section 536.140 RSMo 2000. An extended opinion would have no prece-dential value. The parties have, however, been provided a memorandum setting forth the reasons for our decision. The judgment is affirmed under Rule 84.16(b).